UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4484


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CARLOS   EDUARDO  FUENTES-RAMIREZ,  a/k/a   Fuentes  Carlos
Ramirez, a/k/a Carlos Edward Rameriz, a/k/a Juan Doe, a/k/a
Jose Carlos Fuentes R, a/k/a Alfredo Fuentes, a/k/a Carlos
Alfredo, a/k/a Jose E. Rodriquez, a/k/a Alfredo Calderon,
a/k/a Carlos Edwardo Ramirez, a/k/a Carlos Edwardo Rameriz,
Carlos Edward Ramirez,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cr-00480-GBL-1)


Submitted:     February 28, 2011           Decided:   March 18, 2011


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Geremy C. Kamens, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant.    Neil H. MacBride, United
States Attorney, William H. Jones, II, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Carlos      Eduardo      Fuentes-Ramirez               appeals         his     forty-

eight-month      prison      sentence      for       one    count       of     illegally        re-

entering the United States after an aggravated felony conviction

in violation of 8 U.S.C. § 1326(a), (b)(2) (2006).                                       Fuentes-

Ramirez contends that his sentence is procedurally unreasonable

because    the    district        court        failed       to     adequately           place   an

individualized        assessment      on       the        record       at    the       sentencing

hearing.    Finding no reversible error, we affirm.

            We   review      a    sentence         under     a   deferential            abuse-of-

discretion standard.              Gall v. United States, 552 U.S. 38, 51

(2007).     The first step in this review requires us to inspect

for   procedural       reasonableness           by    ensuring         that       the    district

court     committed     no       significant         procedural         errors,          such    as

improperly calculating the Guidelines range, failing to consider

the 18 U.S.C. § 3553(a) (2006) factors, or failing to adequately

explain the sentence.             United States v. Boulware, 604 F.3d 832,

837-38    (4th   Cir.     2010).          We       then    consider         the    substantive

reasonableness of the sentence imposed, taking into account the

totality    of   the    circumstances.               Gall,       552    U.S.      at    51.      On

appeal, we presume that a sentence within a properly-calculated

Guidelines range is reasonable.                      United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007).                  That presumption may be rebutted

by a showing “that the sentence is unreasonable when measured

                                               3
against the § 3553(a) factors.”                       United States v. Montes-Pineda,

445   F.3d   375,      379   (4th       Cir.      2006)          (internal      quotation      marks

omitted).

             When       sentencing,           a       district          court     should       first

correctly        calculate        the     applicable               Guidelines          range     and

thereafter       give     the     parties          the      opportunity          to    argue     for

whatever     sentence        they     deem        appropriate.             United      States     v.

Hernandez, 603 F.3d 267, 270 (4th Cir. 2010).                                    The sentencing

court must consider all of the § 3553(a) factors and conduct an

individualized assessment of the facts before it.                                      See id. at

270-71.          The    district        court’s          explanation         for      imposing     a

sentence must be “sufficient ‘to satisfy the appellate court

that [the district court] has considered the parties’ arguments

and   has    a     reasoned       basis        for       exercising          [its]     own     legal

decisionmaking authority.’”                   Boulware, 604 F.3d at 837 (quoting

Rita v. United States, 551 U.S. 338, 356 (2007)).                                      But when a

sentencing court decides to simply apply the Guidelines, “doing

so will not necessarily require lengthy explanation.”                                    Rita, 551

U.S. at 356.

             Fuentes-Ramirez            argues         on    appeal       that     the    district

court’s     explanation         was   deficient             in    two    respects:        (1)    the

explanation       could      apply       to       many      other       defendants       and     was

therefore        not    an      individualized               assessment;         and     (2)     the

explanation       failed     to     address        Fuentes-Ramirez’s             argument       that

                                                  4
one of his prior convictions was effectively “double counted”

because    it    elevated    both    his    offense       level     and    his       criminal

history    under    the     U.S.    Sentencing       Guidelines         Manual        (2009).

Fuentes-Ramirez preserved these procedural issues for appeal by

arguing for a sentence more lenient than that ultimately imposed

by the district court.            See United States v. Lynn, 592 F.3d 572,

578 (4th Cir. 2010).

             It is true that many other defendants who are brought

before the district courts on charges of illegal re-entry are in

similar life circumstances as Fuentes-Ramirez.                            But the fact

that   the      district     court’s      explanation        of     its        reasons    for

imposing Fuentes-Ramirez’s sentence may apply equally to other

similarly-situated           defendants            does       not          defeat          the

individualization of the court’s assessment.                        It is just these

sorts of garden-variety scenarios that—when a within-Guidelines

sentence     is    imposed—necessitate             less     extensive           explanation

“because     guidelines      sentences          themselves       are      in     many     ways

tailored to the individual and reflect approximately two decades

of   close      attention    to    federal        sentencing      policy.”              United

States v.    Johnson,       587    F.3d    625,    639    (4th    Cir.     2009),        cert.

denied,    Martin     v.    United     States,       130    S.    Ct.      2128       (2010),

(internal quotation marks omitted).

             The district court’s explanation here was not the sort

of     generic,      universally-applicable                recitation           we       found

                                            5
insufficient in United States v. Carter, 564 F.3d 325, 329 (4th

Cir.   2009).      It   was       offense-specific,         made    mention          of   the

defendant’s personal background, and specifically dealt with his

criminal   history.           A    district       court     is     not     required       to

“robotically tick through § 3553(a)’s every subsection,” United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006), nor must

it explicitly state its rationale for the rejection of every

unsuccessful argument brought before it.                    See Rita, 551 U.S. at

356 (“Sometimes a judicial opinion responds to every argument;

sometimes it does not . . . .                  The law leaves much, in this

respect,   to   the     judge’s      own   professional          judgment.”).             The

downward departure granted by the district court at sentencing

essentially     mooted,    or      at   the    least      substantially         lessened,

Fuentes-Ramirez’s double-counting argument and the argument went

unmentioned at the sentencing hearing.                      The district court’s

silence    on   this     contention        does     not     render       the     sentence

unreasonable.

           We therefore affirm the district court’s judgment.                             We

dispense    with   oral       argument        because      the     facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                                 AFFIRMED



                                           6